DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Adachi(USPubN 2019/0286893)) does not disclose, with respect to claim 1, the server converts the received two recorded video data files into recorded video data one and recorded video data two having a predetermined format, detects one or more faces of one or more persons based on the recorded video data one and the recorded video data two, generates one or more face cut-out images by cutting out regions of the detected faces, associates information of image capturing time points at which the one or more persons corresponding to the face cut-out images are captured with the face cut-out images, and transmits the associated information to the terminal device, the terminal device displays thumbnail images of the received face cut-out images and information of the image capturing time points from the recorded video data one side by side with thumbnail images of the received face cut-out images and information of the image capturing time points from the recorded video data two along a same time line on a monitor, the terminal device, in response to a second user operation, rearranges the thumbnail images of the received face cut-out images from the recorded video data one and from the recorded video data two based on a plurality of places, and displays the rearranged thumbnail images along the same time line on the monitor, and each of the plurality of places is displayed side by side along the same time line on the monitor, and the rearranged thumbnail images are displayed in association with a corresponding one of the plurality of places as claimed.  Rather, Adachi discloses a camera to be adjusted among multiple cameras based on the history of a similarity for an object searched from images captured by the multiple cameras, the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.